   Case 2:20-cr-00153-JNP Document 30 Filed 09/11/20 PageID.77 Page 1 of 1




SCOTT KEITH WILSON, Federal Public Defender (#7347)
JESSICA STENGEL, Assistant Federal Defender (#8915)
OFFICE OF THE FEDERAL PUBLIC DEFENDER
DISTRICT OF UTAH
Attorneys for Defendant
46 West Broadway, Suite 110
Salt Lake City, Utah 84101
Telephone: (801) 524-4010
Fax: (801) 524-4060


                         IN THE UNITED STATES DISTRICT COURT

                                      DISTRICT OF UTAH


  UNITED STATES OF AMERICA,                            MOTION TO STRIKE TRIAL DATE
                                                     AND SET CHANGE OF PLEA HEARING
   Plaintiff,

  v.

  MURAT SULJOVIC,                                            Case No. 2:20-cr-00153 JNP

   Defendant.



       The Defendant, Murat Suljovic, by and through counsel of record, Jessica Stengel, moves

this Court to strike the trial date set for December 7, 2020, and set the Change of Plea hearing.

       DATED this 11th day of September, 2020.



                                                     /s/ Jessica Stengel
                                                     JESSICA STENGEL
                                                     Assistant Federal Public Defender
